DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/11/2022 is being entered. Claims 1-2, 4-5, 7-10, 14-15, 17-18, and 21-28 are pending. Claims 1, 4, 10, and 14 are currently amended. Claims 3, 6, 11-13, 16, and 19-20 are cancelled. Claims 21-28 are new. The rejection under 35 U.S.C. 102(a)(2) and the previous 35 U.S.C. 103 has been overcome. However, a rejection under 35 U.S.C. 103 has been made in further consideration of the art (Shue). Therefore, responsive to this amendment, this rejection has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-10, 14-15, 17-18, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Michini et al. (U.S. Publication No. 2018/0003656 A1) hereinafter Michini in view of Shue et al. (U.S. Publication No. 2021/0126582 A1) hereinafter Shue.

Regarding claim 1, Michini discloses an unmanned aerial system (UAS) comprising:
a propeller assembly configured to propel the UAS [see Paragraph 0022 - discusses propellers powered by motors of the UAV]; 
a location sensor configured to determine location data of the UAS [see Paragraph 0034 - discusses that a flight planning system (FPS) stores location information of the UAV (see Paragraph 0027 - using GPS information on the UAV)]; 
a collection sensor configured to collect asset data associated with an asset of an asset class [see Paragraph 0025 - discusses using various sensors to collect data associated with a solar panel on a solar farm]; 
a UAS computer including a processor and memory [see Paragraph 0019 - discusses that the UAV computer systems includes a processor and a memory], and 
an interface configured to receive the location data from the location sensor and the asset data from the collection sensor [see Paragraph 0077 - discusses a server onboard the UAV receives the geo-spatial location where the image was taken (GPS onboard UAV) and data (thermal image) of a solar panel (asset)],
wherein the memory stores [see Paragraph 0019 - discusses that the UAV computer system includes a memory]:
an asset description comprising an asset map [see Paragraph 0078 – discusses using maps to compare to determine an anomalies, see Paragraph 0005 – discusses that the UAV stores the maps (thermal images)] 
anomaly data modeling anomalies associated with the asset class [see Paragraph 0067 - discusses determining whether solar panels are working, and estimates the cause of failure, and see Paragraph 0111 - discusses that a report indicating a failure (anomaly) is stored on a storage device (see Paragraph 0004 - discusses that the server is on board the UAV and the UAV has a memory (see Paragraph 0019))], and
instructions when executed by the processor are configured to effectuate operations comprising [see Paragraph 0028 – discusses that the processor executes instructions for solar panel inspection]:
detecting an anomaly in the asset data based on see Paragraph 0067 - discusses determining a failure of a solar panel (whole or in part through solar cells) based on the map and images, and see Figure 5 below - depicts comparing the thermal map with previous thermal maps], 	
classifying the anomaly based on the anomaly data see Paragraph 0077 and see Figure 5 below - depicts the different types of anomalies in column 3], 	
locating the anomaly based on an asset map [see Paragraph 0077 and see Figure 5 below - depicts the location of the anomaly (grey area) in the thermal map 308 in column 1], and

    PNG
    media_image1.png
    622
    441
    media_image1.png
    Greyscale

Figure 5 of Michini

generating result data including anomaly location information and anomaly classification information [see Paragraphs 0077-0084 and 0091-0092 - discusses the UAV generating a report on the failure and cause of a solar cell/panel, including a visualization of the thermal map, see Paragraph 0058 - discusses that a report generation module generates a report on one or more solar panels inspected by a UAV];
a transmitter configured to transmit the result data [see Paragraph 0093 - discusses that the UAV sends the report (see Paragraph 0085 - UAV performs the operation), see Paragraph 0005 - discusses that the UAV sends a report on the anomaly and the cause to a computer]; and
a power supply configured to provide power to the propeller assembly, the location sensor, the collection sensor, the UAS computer, and the transmitter [see Paragraph 0023 - discusses a battery on the UAV].

However, Michini fails to disclose wherein the memory stores:
an asset description comprising an asset map including an engineering drawing of the asset,
detecting an anomaly in the asset data based on the asset description and the anomaly data, and
classifying the anomaly based on the anomaly data and the asset description.

Shue discloses wherein the memory stores:
an asset description comprising an asset map including an engineering drawing of the asset [see Paragraph 0137 - discusses that the cloud computing system (see Paragraph 0029 - discusses that the cloud computing system can be merged with a processor onboard the UAV) stores a map of the solar farm: the map is a model of the solar farm that includes solar panels, inverters, wires (an engineering drawing is a schematic detailing components of a device in a 2D/3D view)],
detecting an anomaly in the asset data based on the asset description and the anomaly data [see Paragraph 0106 – discusses the cloud computing system determining faults (anomaly) in a solar panel (asset) based on the model of the solar farm],
classifying the anomaly based on the anomaly data and the asset description [see Paragraph 0136 – discusses the cloud computing system classifying the faults using the model of the solar farm], and
locating the anomaly based on the asset map [see Paragraph 0139 – discusses the cloud computing system sending the location of the anomaly to a worker for repair/maintenance (see Paragraph 0136 – discusses the cloud computing system assigns the workers to faulty solar panels based on the model)].

Shue suggests that the model (engineering drawing) is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory as taught by Michini to store an asset description comprising an asset map including an engineering drawing of the asset as taught by Shue in order to generate solar panel information to a user when the user wants to inspect specific solar panels of a solar farm for faults [Shue, see Paragraph 0137]

Regarding claim 2, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses a flight computer configured to control the propeller assembly [see Paragraph 0022 - discusses a flight control module that controls the motors which control the propellers].

Regarding claim 4, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: 
locating one or more additional anomalies in the asset data based on the asset map and the anomaly data [see Paragraph 0067 - discusses determining that the temperature of multiple cells (additional anomalies) of a solar panel are causing the solar panel to overheat based on the thermal map]; and
deduplicating the anomaly and the one or more additional anomalies before generating the result data [see Paragraphs 0067 - discusses determining additional anomalies at a solar panel (multiple solar cells are failing based on a thermal map) and that the solar panel as a whole is determined to have failed, and then generate a report on the failure and cause], and
wherein the one or more additional anomalies includes two or more views of the asset [see Paragraph 0094 - discusses presenting different views of the solar panel (including a thermal image of the solar panel and an efficiency level of the solar panel)].

Shue further discloses wherein locating an anomaly and locating one or more additional anomalies identifies the anomaly two or more times based on separate portions of asset data [see Paragraphs 0053-0054, see Paragraph 0091-0093 - discusses that by taking separate images of a solar panel (a first image at a first time, and a second image at a second time – visible light image and infrared image), the UAV determines that the structure includes a fault based on the images (via a score), the location of the solar panel with the fault is determined and output to an interface].

Shue suggests that by taking separate images helps for the purpose of maintenance and repair [see Paragraph 0054].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV system as taught by Michini to identify the anomaly two or more times based on separate portions of asset data as taught by Shue in order to help for the purpose of maintenance and repair [Shue, see Paragraph 0054].

Regarding claim 5, Michini and Shue disclose the invention with respect to claim 4. Shue further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: modifying see Paragraph 0099-0100 – discusses taking images at the beginning of the day and comparing to a new batch of images at a different part of the day, to determine whether a solar panel actually has a fault].

Shue suggests that by doing image analysis, that an actual solar panel fault can be determined [see Paragraph 0100].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Michini to include a function of image analysis (that determines whether to modify classification information) as taught by Shue in order to determine if solar panels (made up of solar cells) actually have a faults (anomalies) [Shue, see Paragraph 0100].
 
Regarding claim 7, Michini and Shue disclose the invention with respect to claim 1. Shue further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: projecting the asset data into three-dimensional space based on the asset map and location data [see Paragraph 0137 - discusses using the 3D model of a solar farm to inspect individual solar panels].

Shue suggests that the map (3D model of the map) is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel data as taught by Michini to be projected into a 3D space as taught by Shue in order to generate solar panel information to a user when inspecting specific solar panels of a solar farm [Shue, see Paragraph 0137].

Regarding claim 8, Michini and Shue disclose the invention with respect to claim 1. Shue further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: determining a confidence level associated with at least one of see Paragraph 0135 - discusses determining a confidence metric for determination that a solar panel includes a fault].

Shue suggests that the confidence level indicates the severity of damage to a solar panel [see Paragraph 0135].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification of an anomaly as taught by Michini to have a confidence level as taught by Shue in order to indicate the severity of damage to a solar panel [Shue, see Paragraph 0135].

Regarding claim 9, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses wherein the transmitter is communicatively coupled with a ground station [see Figure 2 below - depicts a UAV coupled with a ground control system 213].


    PNG
    media_image2.png
    165
    281
    media_image2.png
    Greyscale


Figure 2 of Michini
Regarding claim 10, Michini discloses a method, comprising:
loading, to a memory of a computer aboard an unmanned aerial system WAS) an asset description comprising an asset map [see Paragraph 0078 – discusses using maps to compare to determine an anomalies, see Paragraph 0005 – discusses that the UAV stores the maps (thermal images)] 
collecting, using a collection sensor of the UAS, asset data associated with an asset of an asset class [see Paragraph 0025 - discusses using various sensors to collect data associated with a solar panel on a solar farm]; 
detecting, using the UAS computer aboard the UAS [see Paragraph 0025 - discusses using various sensors to collect data associated with a solar panel on a solar farm], an anomaly in the asset data based on an asset map and anomaly data [see Paragraph 0067 - discusses determining a failure of a solar panel (whole or in part through solar cells) based on map and images, and see Figure 5 below - depicts comparing the thermal map with previous thermal maps], wherein the asset map represents the asset [see Paragraph 0067 - discusses determining a thermal map (solar farm) from thermal images (representing solar panels], and wherein the anomaly data models anomalies associated with the asset class [see Paragraph 0067 - discusses determining whether solar panels are working, and estimates the cause of failure, and see Paragraph 0111 - discusses that a report indicating a failure (anomaly) is stored on a storage device (see Paragraph 0004 - discusses that the server is on board the UAV and the UAV has a memory (see Paragraph 0019)]; 
classifying, using the UAS computer, the anomaly based on see Paragraph 0077 and see Figure 5 below - depicts the different types of anomalies in column 3]; 
locating, using the UAS computer, the anomaly based on the asset map [see Paragraph 0077 and see Figure 5 below - depicts the location of the anomaly (grey area) in the thermal map 308 in column 1]; 

    PNG
    media_image1.png
    622
    441
    media_image1.png
    Greyscale

Figure 5 of Michini

generating, using the UAS computer, result data including anomaly location information and anomaly classification information [see Paragraphs 0077-0084 and 0091-0092 - discusses the UAV generating a report on the failure and cause of a solar cell/panel, see Paragraph 0058 - discusses that a report generation module generates a report on one or more solar panels inspected by a UAV]; and 
transmitting the result data [see Paragraph 0093 - discusses that the UAV sends the report (see Paragraph 0085 - UAV performs the operation), see Paragraph 0005 - discusses that the UAV sends a report on the anomaly and the cause to a computer].

However, Michini fails to disclose:
loading, to a memory of a computer aboard an unmanned aerial system UAS an asset description comprising an asset map including an engineering drawing of the asset [see Paragraph 0137 - discusses that the cloud computing system (see Paragraph 0029 - discusses that the cloud computing system can be merged with a processor onboard the UAV) stores a map of the solar farm: the map is a model of the solar farm that includes solar panels, inverters, wires (an engineering drawing is a schematic detailing components of a device in a 2D/3D view)],
detecting, using the UAS computer aboard the UAS, an anomaly in the asset data based on an asset map and anomaly data [see Paragraph 0106 – discusses the cloud computing system determining faults (anomaly) in a solar panel (asset) based on the model of the solar farm], wherein the asset map represents the asset [see Paragraph 0137 – discusses modeling a solar farm]; and
classifying, using the UAS computer, the anomaly based on the asset description and the anomaly data [see Paragraph 0136 – discusses the cloud computing system classifying the faults using the model of the solar farm]; and
locating, using the UAS computer, the anomaly based on the asset map [see Paragraph 0139 – discusses the cloud computing system sending the location of the anomaly to a worker for repair/maintenance (see Paragraph 0136 – discusses the cloud computing system assigns the workers to faulty solar panels based on the model)].

Shue suggests that the model (engineering drawing) is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory as taught by Michini to store an asset description comprising an asset map including an engineering drawing of the asset as taught by Shue in order to generate solar panel information to a user when the user wants to inspect specific solar panels of a solar farm for faults [Shue, see Paragraph 0137]

Regarding claim 14, Michini and Shue disclose the invention with respect to claim 10. Michini further discloses:
locating one or more additional anomalies in the asset data based on the asset map and the anomaly data [see Paragraph 0067 - discusses determining that the temperature of multiple cells (additional anomalies) of a solar panel are causing the solar panel to overheat based on the thermal map];
deduplicating the anomaly and the one or more additional anomalies before generating the result data [see Paragraphs 0067 - discusses determining additional anomalies at a solar panel (multiple solar cells are failing based on a thermal map) and that the solar panel as a whole is determined to have failed, and then generate a report on the failure and cause], and
wherein the one or more additional anomalies includes two or more views of the asset [see Paragraph 0094 - discusses presenting different views of the solar panel (including a thermal image of the solar panel and an efficiency level of the solar panel)].

Shue further discloses wherein locating an anomaly and locating one or more additional anomalies identifies the anomaly two or more times based on separate portions of asset data [see Paragraphs 0053-0054, see Paragraph 0091-0093 - discusses that by taking separate images of a solar panel (a first image at a first time, and a second image at a second time – visible light image and infrared image), the UAV determines that the structure includes a fault based on the images (via a score), the location of the solar panel with the fault is determined and output to an interface].

Shue suggests that by taking separate images helps for the purpose of maintenance and repair [see Paragraph 0054].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV system as taught by Michini to identify the anomaly two or more times based on separate portions of asset data as taught by Shue in order to help for the purpose of maintenance and repair [Shue, see Paragraph 0054].

Regarding claim 15, Michini and Shue disclose the invention with respect to claim 14. Shue further discloses modifying see Paragraph 0099-0100 – discusses taking images at the beginning of the day and comparing to a new batch of images at a different part of the day, to determine whether a solar panel actually has a fault].

Shue suggests that by doing image analysis, that an actual solar panel fault can be determined [see Paragraph 0100].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Michini to include a function of image analysis (that determines whether to modify classification information) as taught by Shue in order to determine if solar panels (made up of solar cells) actually have a faults (anomalies) [Shue, see Paragraph 0100].

Regarding claim 17, Michini and Shue disclose the invention with respect to claim 10. 
Shue further discloses projecting the asset data into three-dimensional space based on the asset map and location data [see Paragraph 0137 - discusses using the 3D model of a solar farm to inspect individual solar panels].

Shue suggests that the map (3D model of the map) is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel data as taught by Michini to be projected into a 3D space as taught by Shue in order to generate solar panel information to a user when inspecting specific solar panels of a solar farm [Shue, see Paragraph 0137].


Regarding claim 18, Michini discloses the invention with respect to claim 10. Shue further discloses determining a confidence level associated with at least one of see Paragraph 0135 - discusses determining a confidence metric for determination that a solar panel includes a fault].

Shue suggests that the confidence level indicates the severity of damage to a solar panel [see Paragraph 0135].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification of an anomaly as taught by Michini to have a confidence level as taught by Shue in order to indicate the severity of damage to a solar panel [Shue, see Paragraph 0135].

Regarding claim 22, Michini and Shue disclose the invention with respect to claim 1 Michini further discloses wherein the anomaly is damage to one or more of a stringsee Paragraph 0067 - discusses that the UAV or server determines that an asset (solar panel/cell) has failed (damaged), see Paragraph 0109 - discusses that a string of cells have failed].

Regarding claim 23, Michini and Shue disclose the invention with respect to claim 1 Michini further discloses wherein the memory stores an iterative collection loop for the UAS [see Paragraph 0099 - discusses that the UAV performs a tiered inspection (loop of flying) when inspecting assets (solar panels); the UAV flies at a first altitude to determine if solar panels are abnormal, then if there are abnormalities then the UAV performs a second tier analysis at a second altitude to target the abnormal solar panels to determine the cause of the abnormality].

Regarding claim 24, Michini and Shue disclose the invention with respect to claim 1 Michini further discloses wherein the asset description includes models of photovoltaic modules of the asset [see Paragraph 0078 - discusses comparing the map with another thermal map to determine anomalies, including the type of cell].

Regarding claim 25, Michini and Shue disclose the invention with respect to claim 1 Michini further discloses wherein the asset description includes a wiring architecture of the asset [see Paragraph 0078 - discusses comparing the map with another thermal map to determine anomalies, including the wiring of the panel].

Regarding claim 26, Michini and Shue disclose the invention with respect to claim 10 Michini further discloses wherein the anomaly classification information includes an amount of power loss [see Paragraph 0094 - discusses analyzing a solar panel to determine energy output - if a solar panel is 100% or if it is 90%].

Regarding claim 27, Michini and Shue disclose the invention with respect to claim 26 Shue further discloses filtering result data based on a power loss exceeding a threshold before transmitting the result data [see Paragraph 0103 - discusses determining the status of a solar panel and determining when a solar panel has a fault, the fault determination is based on power generation rate (%) and when the power generation is below a ratio, a fault is indicated in the string of solar panels, and see Paragraph 0033 - discusses generating a report of the faults to workers].

Shue suggests that by generating the fault data (after power loss determination), workers are able to find faulted solar panels using their location in the report [see Paragraph 0033].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the result data as taught by Michini to be filtered based on power loss as taught by Shue in order to help workers find faulted solar panels [Shue, see Paragraph 0033].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Michini in view of Shue further in view of Hagen et al. (U.S. Publication No. 2018/0203949 A1) hereinafter Hagen.

Regarding claim 21, Michini and Shue disclose the invention with respect to claim 1. Michini and Shue further disclose an asset map. However, the combination of Michini and Shue fails to disclose wherein the asset map is a digital twin of the asset.

Hagen discloses using digital twins of an asset [see Paragraph 0002 – discusses virtually modeling solar panels: digital twin].

Hagen suggests that using digital twins allows pairing physical and virtual worlds of assets to address problems before they even occur, prevent downtime, develop new opportunities, and plan for the future based on simulations [see Paragraph 0002].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the asset map as taught by Michini and Shue to be a digital twin as taught by Hagen in order to address problems before they even occur, prevent downtime, develop new opportunities, and plan for the future based on simulations [Hagen, see Paragraph 0002].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 10,949,676 B2 – discusses identifying features of a solar panel (anomalies), determining a location and the type of anomaly (physical/thermal).

U.S. Publication No. 2019/0094124 A1 – discusses using machine learning to determine changes of a structure.

U.S. Publication No. 2021/0167726 A1 – discusses performing predetermined flights and classifying detected defects on a photovoltaic plant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665